Case: 21-60600     Document: 00516424127         Page: 1     Date Filed: 08/08/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 8, 2022
                                  No. 21-60600                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Jose Ramon Ramirez-Orellana,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A098 893 645


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Jose Ramon Ramirez-Orellana, a native and citizen of Honduras,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from a decision of the Immigration Judge (IJ)
   concluding that he was ineligible for withholding of removal and relief under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60600      Document: 00516424127           Page: 2   Date Filed: 08/08/2022




                                     No. 21-60600


   the Convention Against Torture (CAT). We review his arguments under the
   substantial evidence standard. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th
   Cir. 2005). Additionally, we review the decision of the BIA and consider the
   IJ’s decision only insofar as it influenced the BIA. See Singh v. Sessions, 880
   F.3d 220, 224 (5th Cir. 2018).
          The BIA found that Ramirez-Orellana was not entitled to withholding
   of removal because he had not shown that the Honduran government would
   be unable or unwilling to protect him against the human trafficking gang that
   had threatened his life. Ramirez-Orellana points to his credible testimony
   and to documentary evidence showing that the Honduran government and
   police contain corrupts elements and are ineffectual at stopping organized
   criminal activities. He has not shown that substantial evidence compels a
   conclusion contrary to that of the BIA, especially given the evidence that his
   family failed to report the threats made against him to the Honduran
   government and the evidence that the government was taking steps to
   combat official corruption and gang violence.         See Sanchez-Amador v.
   Garland, 30 F.4th 529, 534 (5th Cir. 2022); Tabora Gutierrez v. Garland, 12
   F.4th 496, 500 (5th Cir. 2021).
          Ramirez-Orellana also challenges the BIA’s ruling that he did not
   warrant CAT relief because he failed to show that the government would
   consent to or acquiesce in his torture. His speculation that the Honduran
   government will fail to protect him does not establish the willful blindness
   that would satisfy the CAT standard. See Garcia v. Holder, 756 F.3d 885, 892
   (5th Cir. 2014). He has failed to show that the record compels a conclusion
   that it is more likely than not that the government would consent to or
   acquiesce in his torture if returned. See Garcia, 756 F.3d at 892; 8 C.F.R.
   § 1208.16(c)(2); 8 C.F.R. § 1208.18(a)(1).
          Accordingly, Ramirez-Orellana’s petition for review is DENIED.




                                          2